DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 30–59 is/are pending.
Claim(s) 1–29 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 May 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS. 1–6 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
FIGS. 1–6 do not have satisfactory reproduction characteristics. See US 2020/0176744 A1. All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See 37 CFR 1.84 (l).
The view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY SEPARATOR INCLUDING MICROPOROUS POLYOLEFIN MEMBRANE WITH CERAMIC COATING.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31–34, 40, 41–54, and 56–59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "a strain shrinkage." Claim 30, which claim 31 is directly dependent, recites the limitation "a strain shrinkage." It is unclear if "a strain shrinkage" recited in claim 31 is further limiting "a strain shrinkage" recited in claim 30.
Claim 32 recites the limitation "a strain shrinkage." Claim 30, which claim 32 is directly dependent, recites the limitation "a strain shrinkage." It is unclear if "a strain shrinkage" recited in claim 32 is further limiting "a strain shrinkage" recited in claim 30.
Claim 33 recites the limitation "a strain shrinkage." Claim 30, which claim 33 is directly dependent, recites the limitation "a strain shrinkage." It is unclear if "a strain shrinkage" recited in claim 33 is further limiting "a strain shrinkage" recited in claim 30.
Claim 34 recites the limitation "Al2O3." It is unclear if Al2O3 is intended to represent the chemical formula of aluminum oxide, which is Al2O3.
Claim 40 recites the limitation "wherein the separator is a two-side coated separator." Claim 30, which claim 40 is directly dependent, recites the limitation "a ceramic coating on at least one surface of said microporous polyolefin membrane." It is unclear if "a ceramic coating" recited in claim 30 is one of the coats of "a two-side coated separator."
Claim 41 recites the limitation "wherein at least one of the following is satisfied: the ceramic-coated separator exhibits a Machine Direction (MD) shrinkage of <2% at a temperature of greater than or equal to 120 degrees C. for one hour when tested in free state and a MD shrinkage of <3% at a temperature of greater than or equal to 130 degrees C. for one hour when tested in free state; the ceramic-coated separator exhibits a MD shrinkage of <1% at a temperature of greater than or equal to 150 degrees C. when tested using Thermomechanical Analysis (TMA); the ceramic-coated separator exhibits a transverse direction (TD) shrinkage of  <1% at a temperature of greater than or equal to 150 degrees C. when tested using e-TMA; the ceramic-coated separator evolves >2% volatile components at 250 degrees C. when tested using Thermogravimetric Analysis (TGA) and contains a scavenging filler in the ceramic coating; and the ceramic coating results in a low increase in Gurley for the ceramic-coated microporous 
Claim 41 recites the limitation "a low increase." The term “low” is a relative term, which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a low increase" is indefinite.
Claim 42 recites the limitation "a Machine Direction (MD) shrinkage." Claim 41, which claim 42 is directly dependent, recites the limitation "a Machine Direction (MD) shrinkage." It is unclear if "a Machine Direction (MD) shrinkage" recited in claim 42 is further limiting "a Machine Direction (MD) shrinkage" recited in claim 41.
Claim 42 recites the limitation "a MD shrinkage." Claim 41, which claim 42 is directly dependent, recites the limitation "a MD shrinkage." It is unclear if "a MD shrinkage" recited in claim 42 is further limiting "a MD shrinkage" recited in claim 41.
Claim 43 recites the limitation "a MD shrinkage." Claim 41, which claim 43 is directly dependent, recites the limitation "a MD shrinkage." It is unclear if "a MD shrinkage" recited in claim 43 is further limiting "a MD shrinkage" recited in claim 41.
Claim 44 recites the limitation "a TD shrinkage." Claim 41, which claim 44 is directly dependent, recites the limitation "a TD shrinkage." It is unclear if "a TD shrinkage" recited in claim 44 is further limiting "a TD shrinkage" recited in claim 41.
Claim 45 recites the limitation "a scavenging filler." Claim 41, which claim 45 is directly dependent, recites the limitation "a scavenging filler." It is unclear if "a scavenging filler" recited in claim 45 is further limiting "a scavenging filler" recited in claim 41.
Claim 46 recites the limitation "a low increase." Claim 41, which claim 46 is directly dependent, recites the limitation "a low increase." It is unclear if "a low increase" recited in claim 46 is further limiting "a low increase" recited in claim 41.
Claim 46 recites the limitation "a low increase." The term “low” is a relative term, which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a low increase" is indefinite.
Claim 47 recites the limitation "Al2O3." It is unclear if Al2O3 is intended to represent the chemical formula of aluminum oxide, which is Al2O3.
Claims 48–52 are directly or indirectly dependent from claim 41 and include all the limitations of claim 41. Therefore, claims 48–52 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "the polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 is directly dependent from claim 41 and include all the limitations of claim 41. Therefore, claim 56 is also indefinite for failing to particularly point out and distinctly claim the 
Claim 57 recites the limitation "135oC." It is unclear if "oC" is intended to represent degrees Celsius, which is represented by "°C."
Claim 58 recites the limitation "150oC." It is unclear if "oC" is intended to represent degrees Celsius, which is represented by "°C."
Claim 59 recites the limitation "the polymer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 30–41, 44, 47–54, 57, and 58 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katayama et al. (US 2011/0052987 A1, hereinafter Katayama).
Regarding claim 30, Katayama discloses a ceramic-coated battery separator (3, [0082]), comprising:
a microporous polyolefin membrane (see polyethylene microporous film, [0092]); and
a ceramic coating on at least one surface of said microporous polyolefin membrane (see heat-resistant layer, [0092], [0096], [0099], [0105]),
wherein the ceramic-coated separator exhibits a strain shrinkage of 0% at temperatures greater than or equal to 120 degrees Celsius (TABLE 1, [0114]).
Regarding claim 31, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the strain shrinkage is 0% at temperatures greater than or equal to 130 degrees Celsius (TABLE 1, [0114]).
Regarding claim 32, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the strain shrinkage is 0% at temperatures greater than or equal to 140 degrees Celsius (TABLE 1, [0114]).
Regarding claim 33, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the strain shrinkage is 0% at temperatures greater than or equal to 160 degrees Celsius (TABLE 1, [0114]).
Regarding claim 34, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator
wherein the ceramic coating comprises Al2O3 (see alumina, [0099]).
Regarding claim 35, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises ceramic particles having an average particle size ranging from 0.01 microns to 5 microns (see average particle size, [0092], [0099]).
claim 36, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the average particle size of the ceramic particles is from 0.05 microns to 2 microns (see average particle size, [0092], [0099]).
Regarding claim 37, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating has a thickness of 2 to 12 microns (see thickness, [0092], [0096], [0099]).
Regarding claim 38, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator: 
wherein the microporous polyolefin membrane is made by a dry process or a wet process ([0092], [0096]).
Regarding claim 39, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating is formed using an aqueous or water-based binder (see water, [0092], [0096]).
Regarding claim 40, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the separator is a two-side coated separator (see separator, [0092], [0096], [0100], [0105]).
Regarding claim 53
a particle coating, which comprises organic particles, polymer fibers, polymer beads, or polymer chips (see polyethylene fine particles, [0096]),
wherein the polymer includes PP, PE, PO, PP/PE, PET, PTFE, PVDF, copolymers, block copolymers, or blends or mixtures thereof (see polyethylene fine particles, [0096]).
Regarding claim 41, Katayama discloses a ceramic-coated battery separator (3, [0082]), comprising:
a microporous polyolefin membrane (see polyethylene microporous film, [0092]); and
a ceramic coating on at least one surface of said microporous polyolefin membrane (see heat-resistant layer, [0092], [0096], [0099], [0105]),
wherein at least one of the following is satisfied the ceramic-coated separator exhibits a Machine Direction (MD) shrinkage of <2% at a temperature of greater than or equal to 120 degrees C. for one hour when tested in free state and a MD shrinkage of <3% at a temperature of greater than or equal to 130 degrees C. for one hour when tested in free state; the ceramic-coated separator exhibits a MD shrinkage of <1% at a temperature of greater than or equal to 150 degrees C. when tested using Thermomechanical Analysis (TMA); the ceramic-coated separator exhibits a transverse direction (TD) shrinkage of <1% at a temperature of greater than or equal to 150 degrees C. when tested using e-TMA; the ceramic-coated separator evolves >2% volatile components at 250 degrees C. when tested using Thermogravimetric Analysis (TGA) and contains a scavenging filler in the ceramic coating; and the ceramic coating results in a low increase in Gurley for 
Regarding claim 44, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits a transverse direction (TD) shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when tested using e-TMA (TABLE 1, [0114]).
Regarding claim 47, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator
wherein the ceramic coating comprises Al2O3 (see alumina, [0099]).
Regarding claim 48, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator: 
wherein the microporous polyolefin membrane is made by a dry process or a wet process ([0092], [0096]).
Regarding claim 49, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating has a thickness of 2 to 12 microns (see thickness, [0092], [0096], [0099]).
Regarding claim 50, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating is formed using an aqueous or water-based binder (see water, [0092], [0096]).
claim 51, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises ceramic particles having an average particle size ranging from 0.01 microns to 5 microns (see average particle size, [0092], [0099]).
Regarding claim 52, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the average particle size of the ceramic particles is from 0.05 microns to 2 microns (see average particle size, [0092], [0099]).
Regarding claim 54, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator, further comprising:
a particle coating, which comprises organic particles, polymer fibers, polymer beads, or polymer chips (see polyethylene fine particles, [0096]),
wherein the polymer includes PP, PE, PO, PP/PE, PET, PTFE, PVDF, copolymers, block copolymers, or blends or mixtures thereof (see polyethylene fine particles, [0096]).
Regarding claim 57, Katayama discloses a ceramic-coated battery separator (3, [0082]), comprising:
a polyolefin wet-process microporous membrane (see polyethylene microporous film, [0092]); and
a 3 micron to 9 micron-thick ceramic coating on at least one surface of said microporous membrane (see heat-resistant layer, [0092], [0096], [0099], [0105]),
wherein the ceramic-coated separator exhibits a MD (machine direction) shrinkage of 2% or less at a temperature greater than or equal to 135° C. for one hour (TABLE 1, [0114]).
Regarding claim 58, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the separator exhibits a MD shrinkage of 5% or less at a temperature greater than or equal to 150° C. for one hour (TABLE 1, [0114]).

Claim(s) 41–44, 46–52, 57, and 58 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishikawa (JP 2010-240936 A).
Regarding claim 41, Ishikawa discloses a ceramic-coated battery separator, comprising:
a microporous polyolefin membrane (see polyolefin resin porous film, [0047]); and
a ceramic coating on at least one surface of said microporous polyolefin membrane (see multilayer porous film, [0047]),
wherein at least one of the following is satisfied the ceramic-coated separator exhibits a Machine Direction (MD) shrinkage of <2% at a temperature of greater than or equal to 120 degrees C. for one hour when tested in free state and a MD shrinkage of <3% at a temperature of greater than or equal to 130 degrees C. for one hour when tested in free state; the ceramic-coated separator exhibits a MD shrinkage of <1% at a temperature of greater than or equal to 150 degrees C. when tested using Thermomechanical Analysis (TMA); the ceramic-coated separator exhibits a transverse direction (TD) shrinkage of <1% at a temperature 
Regarding claim 42, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits a Machine Direction (MD) shrinkage of <2% at a temperature greater than or equal to 120 degrees C. for one hour when tested in free state and a MD shrinkage of <3% at a temperature greater than or equal to 130 degrees C. for one hour when tested in free state (TABLE 1, [0039]).
Regarding claim 43, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits a MD shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when tested using Thermomechanical Analysis (TMA) (TABLE 1, [0039]).
Regarding claim 44, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits a transverse direction (TD) shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when tested using e-TMA (TABLE 1, [0039]).
claim 46, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating results in a low increase in Gurley for the ceramic-coated microporous membrane compared to the Gurley of the uncoated microporous membrane (TABLE 1, [0033]).
Regarding claim 47, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator
wherein the ceramic coating comprises Al2O3 (see alumina, [0047]).
Regarding claim 48, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator: 
wherein the microporous polyolefin membrane is made by a dry process or a wet process ([0045]–[0047]).
Regarding claim 49, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating has a thickness of 2 to 12 microns (see thickness, [0047]).
Regarding claim 50, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating is formed using an aqueous or water-based binder (see water, [0047]).
Regarding claim 51
wherein the ceramic coating comprises ceramic particles having an average particle size ranging from 0.01 microns to 5 microns (see average particle size, [0047]).
Regarding claim 52, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the average particle size of the ceramic particles is from 0.05 microns to 2 microns (see average particle size, [0047]).
Regarding claim 57, Ishikawa discloses a ceramic-coated battery separator, comprising:
a polyolefin wet-process microporous membrane (see polyolefin resin porous film, [0047]); and
a 3 micron to 9 micron-thick ceramic coating on at least one surface of said microporous membrane (see multilayer porous film, [0047]),
wherein the ceramic-coated separator exhibits a MD (machine direction) shrinkage of 2% or less at a temperature greater than or equal to 135° C. for one hour (TABLE 1, [0039]).
Regarding claim 58, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the separator exhibits a MD shrinkage of 5% or less at a temperature greater than or equal to 150° C. for one hour (TABLE 1, [0039]).

Claim(s) 59 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kikuchi et al. (US 2009/0117453 A1).
Regarding claim 59
a polyolefin microporous membrane (see multi-layer, microporous polyethylene membrane, [0154]); and
a nonporous, porous, or microporous particle coating on at least one surface of the membrane (see multi-layer, microporous polyethylene membrane, [0154]),
wherein the particle coating comprises organic particles, polymer fibers, polymer beads, or polymer chips, wherein the polymer includes PP, PE, PO, PP/PE, PET, PTFE, PVDF, copolymers, block copolymers, or blends or mixtures thereof (see PP, [0160]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claim(s) 55 and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama (US 2011/0052987 A1) as applied to claim(s) 30 and 41 above, and further in view of Lee et al. (KR 2011-0097714 A; see English language equivalent, US 2012/0090758 A1; hereinafter Lee).
Regarding claims 55 and 56, Katayama discloses all claim limitations set forth above, but does not explicitly disclose a ceramic-coated battery separator
wherein the ceramic coating comprises a polymeric binder, which includes a copolymer of at least one of a polyacrylic acid salt and a polyacrylamide.
Lee discloses a ceramic-coated battery separator comprising a ceramic coating (see coating layer, [0054]) containing a polymeric binder, which includes a copolymer of at least one of a polyacrylic acid salt and a polyacrylamide (see first binder polymer, [0059]) to improve the adhesion between the separator and electrode and reduce separation of ceramic particles (see porous coating layer, [0020]). Katayama and Lee are analogous art because they are directed to ceramic-coated battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the ceramic-coated battery separator of Katayama with the copolymer of Lee in order to improve the adhesion between the separator and electrode and reduce separation of ceramic particles.

Claim(s) 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama (US 2011/0052987 A1) as applied to claim(s) 41 above, and further in view of Han et al. (US 2011/0081594 A1, hereinafter Han).
Regarding claim 45, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator contains a scavenging filler in the ceramic coating (see alumina, [0099]).
Katayama does not explicitly disclose:
wherein the ceramic-coated separator evolves >2% volatile components at 250 degrees C. when tested using Thermogravimetric Analysis (TGA).
Han discloses a ceramic-coated battery separator that evolves >2% volatile components at 250 degrees C. when tested using Thermogravimetric Analysis (TGA) (FIG. 6, [0120]) to improve the dimensional and thermal stabilities (see polymer membrane, [0020]). Katayama and Han are analogous art because they are directed to ceramic-coated battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the ceramic-coated battery separator of Katayama with the volatile component amount of Han in order to improve the dimensional and thermal stabilities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 30–45, 47–52 and 55–58 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–20 of U.S. Patent No. 10,559,802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–20 anticipate or render obvious instant claims 30–52 and 55-58.
Regarding claim 30, U.S. Patent No. 10,559,802 B2 discloses a ceramic-coated battery separator (C18/L35), comprising:
a microporous polyolefin membrane (C18/L37); and
a ceramic coating on at least one surface of said microporous polyolefin membrane (C18/L41–42),
wherein the ceramic-coated separator exhibits a strain shrinkage of 0% at temperatures greater than or equal to 120 degrees Celsius (C18/L54–55).
Regarding claim 31, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the strain shrinkage is 0% at temperatures greater than or equal to 130 degrees Celsius (C18/L54–55, C20/L19–20).
Regarding claim 32, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the strain shrinkage is 0% at temperatures greater than or equal to 140 degrees Celsius (C18/L54–55, C20/L19–20).
Regarding claim 33, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the strain shrinkage is 0% at temperatures greater than or equal to 160 degrees Celsius (C18/L54–55, C20/L19–20).
claim 34, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises Al2O3 (C18/L63–64).
Regarding claim 35, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises ceramic particles having an average particle size ranging from 0.01 microns to 5 microns (C18/L43–45).
Regarding claim 36, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the average particle size of the ceramic particles is from 0.05 microns to 2 microns (C18/L43–45).
Regarding claim 37, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating has a thickness of 2 to 12 microns (C18/L65–67).
Regarding claim 38, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the microporous polyolefin membrane is made by a dry process or a wet process (C18/L37).
Regarding claim 39, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating is formed using an aqueous or water-based binder (C20/L15–16).
claim 40, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the separator is a two-side coated separator (C18/L37–42).
Regarding claim 55, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises a polymeric binder, which includes a copolymer of at least one of a polyacrylic salt and a polyacrylamide (C18/L41–47).
Regarding claim 41, U.S. Patent No. 10,559,802 B2 discloses a ceramic-coated battery separator (C18/L35), comprising:
a microporous polyolefin membrane (C18/L37); and
a ceramic coating on at least one surface of said microporous polyolefin membrane (C18/L41–42),
wherein at least one of the following is satisfied the ceramic-coated separator exhibits a Machine Direction (MD) shrinkage of <2% at a temperature of greater than or equal to 120 degrees C. for one hour when tested in free state and a MD shrinkage of <3% at a temperature of greater than or equal to 130 degrees C. for one hour when tested in free state; the ceramic-coated separator exhibits a MD shrinkage of <1% at a temperature of greater than or equal to 150 degrees C. when tested using Thermomechanical Analysis (TMA); the ceramic-coated separator exhibits a transverse direction (TD) shrinkage of <1% at a temperature of greater than or equal to 150 degrees C. when tested using e-TMA; the ceramic-coated separator evolves >2% volatile components at 250 degrees C. when tested 
Regarding claim 42, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits a Machine Direction (MD) shrinkage of <2% at a temperature greater than or equal to 120 degrees C. for one hour when tested in free state and a MD shrinkage of <3% at a temperature greater than or equal to 130 degrees C. for one hour when tested in free state (C18/L48–55, C19/L1–3, C19/L13–14, C19/L31–32, C20/L1–2, C20/L15–18).
Regarding claim 43, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits a MD shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when tested using Thermomechanical Analysis (TMA) (C18/L48–55, C19/L1–3, C19/L13–14, C19/L31–32, C20/L1–2, C20/L15–18).
Regarding claim 44, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits a transverse direction (TD) shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when 
Regarding claim 45, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator evolves >2% volatile components at 250 degrees C. when tested using Thermogravimetric Analysis (TGA) and contains a scavenging filler in the ceramic coating (C18/L48–55, C19/L1–3, C19/L13–14, C19/L31–32, C20/L1–2, C20/L15–18).
Regarding claim 47, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further a ceramic-coated battery separator:
wherein the ceramic coating comprises Al2O3 (C18/L63–64).
Regarding claim 48, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the microporous membrane is a membrane formed by a dry process or a wet process (C18/L37).
Regarding claim 49, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating has a thickness of 2 to 12 microns (C18/L65–67).
Regarding claim 50, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating is formed using an aqueous or water-based binder (C20/L15–16).
claim 51, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises ceramic particles having an average particle size ranging from 0.01 microns to 5 microns (C18/L43–45).
Regarding claim 52, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the average particle size is from 0.05 microns to 2 microns (C18/L43–45).
Regarding claim 56, U.S. Patent No. 10,559,802 B2 discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises a polymeric binder, which includes a copolymer of at least one of a polyacrylic acid salt and a polyacrylamide (C18/L41–47).
Regarding claim 57, U.S. Patent No. 10,559,802 B2 discloses a ceramic-coated battery separator (C18/L35), comprising:
a polyolefin wet-process microporous membrane (C18/L37); and
a 3 micron to 9 micron-thick ceramic coating on at least one surface of said microporous membrane (C18/L65–67),
wherein the ceramic-coated separator exhibits a MD (machine direction) shrinkage of 2% or less at a temperature greater than or equal to 135° C. for one hour (C19/L12–13).
Regarding claim 58
wherein the separator exhibits a MD shrinkage of 5% or less at a temperature greater than or equal to 150° C. for one hour (C19/L12–13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725